DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 2/8/2022 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1, 6, and 10 have been amended. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 6 and 10 have been withdrawn. 
The rejection of claim 1-10 under 35 U.S.C. § 112(b) has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 2/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number(s) 16/883,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The provisional rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/883,040 has been overcome. 

Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an optical system for a LIDAR device, comprising: a lens; an objective to deflect beams out of a scanning area or into the scanning area; and at least one optical element; wherein the lens is a lens array and the objective is situated in a beam path between the scanning area and the lens, and the at least one optical element is situated ahead of the lens in a radiation direction or connected to the lens, the at least one optical element being configured to adjust an incidence direction of radiation onto the lens array. 
Independent claim 10 recites a LIDAR device for generating beams and for scanning a scanning area with the aid of the beams, comprising: a transmitting unit to generate beams and to deflect the beams along the scanning area; and a receiver unit including at least one detector configured to receive reflected beams; wherein the transmitting unit and/or the receiver unit include an optical system, the optical system including a lens, an objective for deflecting beams out of a scanning area or into the scanning area, and at least one optical element, wherein the lens is a lens array and the objective is situated in the beam path between the scanning area and the lens, and the at least one optical element is situated ahead of the lens in a radiation direction or 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 10, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Schwarz et al. (DE 102015217908), teaches a lidar sensor, in particular for motor vehicles. having a light source, a movable deflection mirror for generating a monitoring space sweeping scanning beam by deflecting a light emitted from the light source light beam, and with an optical receiver for detecting light reflected on an object struck by the scanning beam in the interstitial space, characterized in that the light source and the deflecting mirror are arranged thereto scanning, with the deflected light beam, a field of micro-optic elements each of which, when struck by the light beam, expands that light beam into a divergent beam and spaced therefrom Field of micro-optical elements, a light-bundling element is arranged, which transforms the divergent beam into a beam forming the scanning beam whose beam diameter is greater than that of the deflected beam (Abstract, see translation filed 9/13/2019 with IDS). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 10. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645